NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          APR 14 2010

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

VARINDER SINGH CHEEMA,                           No. 06-71845

               Petitioner,                       Agency No. A077-382-132

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Varinder Singh Cheema, a native and citizen of India, petitions pro se for

review of a Board of Immigration Appeals (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal, and protection under the Convention Against Torture

(CAT). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence, Tekle v. Mukasey, 533 F.3d 1044, 1051 (9th Cir. 2008), and we grant the

petition for review.

      Substantial evidence does not support the agency’s adverse credibility

determination because the discrepancy between Cheema’s testimony and his

asylum application with respect to the length of his 1996 detention did not enhance

his claim, see Singh v. Ashcroft, 362 F.3d 1164, 1171 (9th Cir. 2004), and the

discrepancy was not accompanied by other indications of dishonesty such as a

pattern of clear and pervasive inconsistency or contradiction, see Don v. Gonzales,

476 F.3d 738, 742 (9th Cir. 2007) (holding discrepancies that do not enhance a

claim may be considered when accompanied by other indications of dishonesty).

      Further, even if substantial evidence supports the agency’s alternate finding

that Cheema was not persecuted on account of a protected ground with respect to

his 1994 arrest, the agency failed to consider whether Cheema’s 1996 arrest was on

account of a protected ground, and must be given the opportunity to do so in the

first instance. See INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).

      Accordingly, we grant the petition for review, and remand to the BIA for

further proceedings in which Cheema’s testimony shall be deemed credible. See


                                         2                                     06-71845
Soto-Olarte v. Holder, 555 F.3d 1089, 1095-96 (9th Cir. 2009); see also Ventura,

537 U.S. at 16-18.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                        3                                  06-71845